Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the DIV application No. 17/493,476 filed on October 04, 2021.

Information Disclosure Statement
3.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Close of Prosecution on the Merits
4.	The following claims 1-4, 6, 10-11, 13-14 have been drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration with better alignment along with prior recited limitations, and/or to avoid indefiniteness due to lack of antecedent basis. Or, the applicant further requires to amend/rephrase the claim languages as underlined.
Claim 1. (As interpreted) A method for forming a board assembly comprising:
identifying a location of a hot-spot on a semiconductor die;
cutting an opening in a circuit board corresponding to the location of the identified hot- spot;
inserting a Chemical Vapor Deposition Diamond (CVDD) window into the opening;
applying a layer of thermally conductive paste over the CVDD window; and
placing the semiconductor die over the layer of thermally conductive paste such that the CVDD window underlies the hot-spot of the semiconductor die 

Claim 2. (As interpreted) The method of claim 1, further comprising: attaching leads to the semiconductor die and the circuit board to electrically couple the semiconductor die to the 

Claim 3. (As interpreted) The method of claim 2, further comprising: forming a dam around the semiconductor die and attaching an additional circuit board to the dam so as to enclose the semiconductor die within the dam and between the circuit board and the additional circuit board.

Claim 4. (As interpreted) The method of claim 3, further comprising: dispensing a filler material within the enclosure.

Claim 6. (As interpreted) The method of claim 1, wherein the CVDD window has a thickness that is the same as a thickness of the circuit board.

Claim 10. (As interpreted) The method of claim 1, wherein the layer of thermally conductive paste comprises diamond paste.

Claim 11. (As interpreted) A method for forming a board assembly comprising:
identifying a location of a hot-spot on a semiconductor die;
attaching a Chemical Vapor Deposition Diamond (CVDD) window onto a surface of a thermally conductive plate, in a location corresponding to the location of the hot-spot on the semiconductor die;
applying a layer of thermally conductive paste over the attached CVDD window;
attaching the semiconductor die to a circuit board such that the semiconductor die is electrically coupled to the circuit board; and
placing the thermally conductive plate over the semiconductor die so that the of the semiconductor die.

Claim 13. (As interpreted) The method of claim 11, wherein the semiconductor die to the circuit board comprises attaching the semiconductor die to the circuit board using a ball grid array that extends between the semiconductor die and the circuit board.

Claim 14. (As interpreted) The method of claim 11, further comprising:
forming a dam around the semiconductor die, such that said 
dispensing a filler material within the enclosure.

5.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter
6.	Claims 1-16 are considered to be allowable if rewritten as stated in section 4 as underlined.
7.	The following is an examiner’s statement of reasons for allowance:
Claim 1: the prior art of record alone or in combination neither teaches nor makes obvious a method for forming a board assembly comprising:
....
inserting a Chemical Vapor Deposition Diamond (CVDD) window into the opening; applying a layer of thermally conductive paste over the CVDD window; and placing the semiconductor die over the layer of thermally conductive paste such that the CVDD window underlies the hot-spot of the semiconductor die such that a surface of the semiconductor die is in direct contact with the layer of thermally conductive paste;

Claim 11: the prior art of record alone or in combination neither teaches nor makes obvious a method for forming a board assembly comprising:
....
attaching a Chemical Vapor Deposition Diamond (CVDD) window….;
applying a layer of thermally conductive paste over the attached CVDD window;…. placing the thermally conductive plate over the semiconductor die so that the 

8. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
2007/0081340, this prior art is hereby cited as closest prior art shown in Figs. 3A-3B, either by itself or in combination with other arts does not teach the above quoted limitation in section 7 for claims 1, 11.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/           Primary Examiner, Art Unit 2819